Citation Nr: 0008888	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  95-35 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1942 to 
November 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied service connection for PTSD.  

In May 1997, the Board remanded this claim for additional 
evidentiary development.  Unfortunately, it is necessary to 
again remand this claim for the reason discussed below. 


FINDING OF FACT

The veteran's claim for service connection for PTSD is 
plausible, but the RO has not obtained sufficient evidence 
for a fair disposition of this claim.


CONCLUSION OF LAW

The claim for service connection for PTSD is well grounded, 
and VA has not satisfied its statutory duty to assist the 
veteran in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  It is the responsibility 
of a person seeking entitlement to service connection to 
present a well-grounded claim.  38 U.S.C.A. § 5107 (West 
1991).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); see also Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  Generally, the Board should 
consider only the evidence that is or may be favorable to the 
claim in deciding whether a claim is well grounded.  See Arms 
v. West, 12 Vet. App. 188, 195 (1999) (noting that generally 
"only the evidence in support of the claim is to be 
considered and generally a presumption of credibility 
attaches to that evidence in order to decide whether or not 
any VA claimant has sustained the claimant's burden of 
submitting a well-grounded claim under section 5107(a)") 
(emphasis in original).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).

The VA outpatient treatment records indicate that the veteran 
has been diagnosed as having PTSD.  The veteran has submitted 
competent lay statements of inservice experiences alleged to 
have caused his PTSD.  One of his reported stressors has been 
verified by independent evidence - the fact that many 
civilians committed suicide on Saipan in 1944.  It appears 
that he may have also witnessed a guard kill three civilians 
on Saipan in 1944.  He has reported that he witnessed this 
event in Okinawa in 1945, but there are some problems with 
his memory.  Medical professionals have diagnosed PTSD based 
on the veteran's purported service experiences, although not 
detailed in the records.  Assuming the credibility of this 
evidence, this claim must be said to be plausible, and 
therefore well grounded.  See, e.g., Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) ("possible" link enough to well 
grounded claim).  

However, the Board concludes that this is not the type of 
well-grounded claim that is meritorious on its own, but 
rather one that may be capable of substantiation with further 
development of the medical evidence on remand.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Therefore, in order to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§§ 5103 and 5107(a), this claim is REMANDED for the 
development discussed below.


ORDER

The veteran's claim for service connection for PTSD is well 
grounded, and, to that extent only, the appeal is granted.


REMAND

The RO did not substantially comply with the directives of 
the Board's 1997 Remand, as discussed below.  See Talley v. 
Brown, 6 Vet. App. 72, 74 (1993).  A Board remand confers 
upon the veteran the right to compliance with the remand 
orders, and VA has a duty to ensure compliance with the terms 
of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
The Board sincerely regrets the additional delay in this case 
that has been pending for several years.  However, to afford 
the veteran every possible consideration, additional 
development is needed.

The Board's Remand instructed the RO that if any of the 
veteran's stressors were corroborated, he should be provided 
a VA examination.  The Board notes that two of the veteran's 
stressors have been corroborated.  He indicated in his 1995 
stressor statement that (a) he had witnessed many civilians 
commit suicide in Saipan, and (b) he had witnessed a guard 
shoot and kill three civilians in Saipan.  He subsequently 
submitted independent evidence corroborating these events 
actually occurred.  

It may be true, as the RO stated in the 1996 supplemental 
statement of the case, that these experiences are not 
sufficient to cause PTSD.  However, a PTSD diagnosis is of 
record, and a diagnosis of PTSD by a mental health 
professional is presumed to have been made in accordance with 
the applicable diagnostic criteria as to both the adequacy of 
the symptomatology and the sufficiency of the stressors.  
Cohen, 10 Vet. App. at 140-142.  If the Board doubts the 
sufficiency of the stressors underlying the diagnosis of 
PTSD, the duty to assist includes providing the veteran a VA 
examination.  Id.  Since the evidence of record shows 
diagnoses of PTSD, it is necessary to provide the veteran a 
VA psychiatric examination since there is insufficient detail 
of the alleged inservice stressors or of the objective 
findings supporting the prior diagnoses.  The examiner should 
determine (1) the exact diagnosis, if any, of the veteran's 
psychiatric disorder(s); (2) whether any established 
inservice stressors were sufficient to produce PTSD; and, if 
so (3) whether there is a link between the current symptoms 
and the inservice stressors.

The evidence shows that the veteran was assigned to the 
1397th Engineer Construction Battalion, Headquarters and 
Service Company.  His military occupational specialty was 
diesel mechanic, although he alleges engaging in other duties 
during service.  The veteran has relayed several other 
alleged stressors (retrieving a dead soldier from among enemy 
dead, seeing numerous dead, witnessing soldiers mutilating 
enemy bodies, trying to pull someone to safety and 
accidentally shooting him, being subjected to constant 
bombing and/or air attacks, being shot at while retrieving 
equipment, and receiving injuries during enemy attacks).  
However, he has been unable to provide the unit(s) to which 
he was assigned while he served in Saipan and Okinawa.  His 
memory of his war-time experiences has been reported as 
confused and inconsistent.  Regardless, attempts have been 
made to verify his stressors based on his statements.  
Additional attempts are not warranted based on the lack of 
specific details in the record.  The veteran is hereby 
advised that if he recalls specific details concerning any 
prior reported stressor, he should advise the RO of those 
details, so that additional attempts to verify the stressor 
can be made, if appropriate.

Accordingly, this case is REMANDED for the following:

1.  Request the veteran's complete 
medical records from the VA Medical 
Center in Batavia for all outpatient 
treatment from 1995 to the present. 

2.  After obtaining the above records, 
schedule the veteran for a VA 
psychiatric examination.  The entire 
claims folder and a copy of this remand 
must be made available to the examiner 
in connection with the examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests, including psychological 
testing if indicated, should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

The RO must specify for the examiner the 
stressors that are established by the 
evidence of record (i.e., the fact that 
many civilians committed suicide on Saipan 
and that a guard killed three civilians on 
Saipan in July 1944), and the examiner 
must be instructed that only these events 
may be considered for the purpose of 
determining whether the veteran was 
exposed to a stressor during service.

Any psychiatric diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV.  Prior to 
rendering the following opinions, the 
examiner should review all the evidence of 
record, including, but not limited to, the 
service medical records, the veteran's 
statements concerning his in-service 
stressors, and the VA treatment records.  

After review of the pertinent material, 
the examiner should render a medical 
opinion as to whether the veteran meets 
the diagnostic criteria in DSM-IV for 
diagnosis of PTSD (i.e., were the verified 
in-service stressors sufficient to produce 
PTSD), and, if so, is there a link between 
the current symptoms and the alleged in-
service stressors.  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.

3.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the above development 
actions have been conducted and completed 
in full.  Ensure that the examination 
report includes fully detailed 
descriptions of all opinions requested.  
If it does not, it must be returned to 
the examiner for corrective action.  
38 C.F.R. § 4.2 (1999).

4.  Thereafter, readjudicate the 
veteran's claim for service connection 
for PTSD, with application of all 
appropriate laws and regulations and 
consideration of the additional evidence 
developed upon remand.  See 38 C.F.R. 
§ 3.304(f) (1999); Cohen v. Brown, 10 
Vet. App 128 (1997).  If the benefit 
sought on appeal remains denied, provide 
the veteran and his representative a 
supplemental statement of the case, and 
allow an appropriate period of time for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of this case as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals


 


- 6 -


